Citation Nr: 0733128	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for spinal cord injury.

2.  Entitlement to service connection for tingling in 
bilateral shoulders and neck, claimed as secondary to spinal 
cord injury.

3.  Entitlement to service connection for tingling in the 
right leg, claimed as secondary to spinal cord injury.

4.  Entitlement to service connection for right ankle sprain.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In connection with this appeal, the veteran and her spouse 
testified at a videoconference hearing before the undersigned 
Acting Veteran's Law Judge, in June 2005.  A transcript of 
the hearing is associated with the claims file.

In November 2005, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed spinal cord injury.

3. A back disorder is not shown in service, is not causally 
or etiologically related to any disease, injury, or incident 
in service, and arthritis was not manifested within one year 
of service discharge.  

4. Tingling in the bilateral shoulders and neck is not 
etiologically related to a service-connected spinal cord 
injury.

5.  Tingling in the right leg is not etiologically related to 
a service-connected spinal cord injury. 

6. Right ankle sprain was not present in service and is not 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.
 

CONCLUSIONS OF LAW

1.  A spinal cord injury or other back disorder was not 
incurred in or aggravated by the veteran's active duty 
military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Tingling in bilateral shoulders and neck is not 
proximately due to or the result of a service-connected 
spinal cord injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2007).

3.  Tingling in the right leg is not proximately due to or 
the result of a service-connected spinal cord injury.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.310 (2007).

4.  Right ankle sprain was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in September 2003, 
prior to the initial unfavorable AOJ decision issued in 
February 2004.  Additional VCAA letters were sent in December 
2005 and August 2006.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection and secondary service connection, the Board 
observes that the VCAA notices issued in September 2003, 
December 2005, and August 2006 informed the veteran of the 
type of evidence necessary to establish service connection; 
how VA would assist her in developing her claims; and her and 
VA's obligations in providing such evidence for 
consideration.  Of the three letters, only the August 2006 
letter explicitly informed the veteran of the "fourth 
element," i.e., to provide any evidence in her possession 
that pertains to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The September 2003, December 2005, and August 
2006 letters informed her that additional information or 
evidence was needed to support her claims, and asked her to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that she should submit 
any relevant evidence during the development of the claims.  
For these reasons, the Board concludes that the failure to 
provide a fully VCAA compliant notice was harmless, and that 
to decide the appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the August 2006 letter advised the 
veteran of the evidence necessary to establish entitlement to 
a disability rating and effective date for the disabilities 
on appeal.  Despite the inadequate timing of the notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to her in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing her 
with a VA examination.  The veteran's service medical 
records, private medical records, and a September 2006 VA 
examination report were reviewed by both the AOJ and the 
Board in connection with adjudication of her claims.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of her 
claim. 

Additionally, the veteran was afforded a VA examination in 
September 2006 in order to adjudicate her service connection 
claims.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.  Thus, the Board 
finds that additional efforts to assist or notify the veteran 
in accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, she will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the August 2006 VCAA letter advised the 
veteran that she should submit evidence of a connection 
between the shoulder, neck, and right leg disorders and her 
spinal cord disorder, and that VA will not consider temporary 
flare-ups to be aggravation, unless the underlying condition, 
contrasted by symptoms, has gotten worse (emphasis added).  
Thus, the Board finds that the veteran was aware that the 
evidence must show that her spinal cord injury had caused an 
increase in severity of her shoulder disorder.  Therefore, 
there is no prejudice in the Board considering the regulation 
changes in adjudicating the veteran's secondary service 
connection claims.  See Bernard, supra at 393-94.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Spinal cord injury

The veteran contends that her current back disorders are the 
result of head and spinal cord injuries she suffered when a 
chain of command sign fell on her head while in service.  
Therefore, she claims that service connection is warranted 
for a spinal cord injury.  

The veteran's service medical records are negative for a 
spinal cord injury or its residuals.  The service medical 
records show an injury sustained when a chain of command sign 
fell on the veteran's head in June 1977.  Injuries noted 
include mascara in the left eye, scratch on the left cheek, 
and two small scratches to the front of her head at the 
beginning of the hairline.  The veteran contends that she was 
unconscious for ten minutes after the incident; however, 
there is no medical or lay evidence supporting that 
contention associated with the claims file.  A follow up 
visit four days later reports complaints of headache, low 
back pain, and neck pain, radiating into the arm and hand, 
and tingling.  Another June 1977 record shows treatment for 
the neck, but no decreased range of motion or fracture was 
noted and application of heat was the prescribed treatment.  
No restriction of duty was required.  A July 1978 record 
reports an injury to the right arm, back, and head when the 
veteran fell off her bicycle.  However, the veteran was 
reported to be in no severe pain at that time, and there is 
no follow-up treatment for residuals recorded.  February 1986 
and March 1986 records show treatment for a neck disorder, 
torticollis.  Similarly, in a December 1986 record, the 
veteran complained of left shoulder pain and radiating pain 
to the left neck and neck stiffness, with no cause reported 
or follow-up.  The veteran was relieved of doing push-ups for 
approximately five weeks.  

Additionally, a January 1983 annual physical report describes 
the neck as supple and the back as straight, without 
costovertebral tenderness; and no complaints with regard to 
the back, neck, shoulders, or leg were noted.  Further, 
November 1986 and September 1987 physical examinations record 
no complaints or diagnoses of back, neck, shoulder, or leg 
problems either contemporaneously or by history. 

With regard to the veteran's post-service medical records, 
although the veteran has diagnoses of musculoskeletal back 
disorders with radicular symptoms as discussed below, the 
Board observes that the veteran does not have a current 
diagnosis of a spinal cord injury.  Thus, the only evidence 
of record that the veteran has a spinal cord injury is her 
own statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that there is no 
current diagnosis of a spinal cord injury.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Despite the foregoing, the veteran has associated her present 
back symptomology with her claim with regard to a spinal cord 
injury, and as indicated she has current diagnoses of back 
disorders with radicular symptoms.  Private treatment records 
by Dr. K. W. dated from June 1993 to February 1994 report a 
diagnosis and treatment for cervical and thoracic spine 
sprain, complicated by myofasciatis associated with 
degenerative joint disease of the cervical spine and cervical 
spine hypolordosis, resulting in headaches and cervo-brachial 
syndrome.  Further, private chiropractic records dated from 
September 2000 to July 2002 show periodic treatment for pain, 
soreness, stiffness, and tightness in the neck, pain in the 
area between the shoulders, and pain in the lower back.  In a 
May 2005 letter, Dr. R. P. states that he diagnosed the 
veteran with chronic neck and lumbar pain along with 
myofascial pain.  A March 2007 statement by Dr. R. G. 
indicates that he has treated the veteran since January 2006 
and that she has a long and chronic history of right lower 
extremity sciatica and parathesias, along with chronic 
cervical and bilateral shoulder pain with radicular symptoms.  
Dr. R. G. also stated that January 2007 imaging studies 
showed advanced degenerative disc disease at C4-5, C5-6, and 
C6-7, with spondylosis at the C4-5 and C6-7 with associated 
spinal stenosis, which is particularly severe at the C5-6 
level, with apparent cord impingement.  At the September 2006 
VA examination, the examiner diagnosed the veteran with 
degenerative arthritis of the cervical spine with radicular 
symptoms and degenerative arthritis of the lumbar spine with 
radicular symptoms in the lower right extremity.  Therefore, 
the Board determines that the veteran has a current diagnosis 
of a back disorder.

In considering service connection for the veteran's back 
disorder as part of her claim for a spinal cord injury, the 
Board first considered whether service connection is 
warranted for a back disorder on a presumptive basis as she 
has a current diagnosis of degenerative arthritis of the 
lumbar spine.  However, the record fails to show that the 
veteran manifested arthritis to a degree of 10 percent within 
one year following her service discharge in February 1987.  
As such, presumptive service connection is not warranted for 
arthritis of the back.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a back disorder on a direct basis.  In this 
regard, the Board notes that the first diagnosis and 
treatments for these disorders occurred in June 1993, 
approximately 16 years after the documented injury in 
service.  The lapse in time between service and the first 
complaints and diagnoses weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Further, the Board observes that there are conflicting 
medical opinions of record with regard to a nexus between the 
veteran's current back disorders and her active service.  The 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

A May 2005 opinion by Dr. R. P. states that there is every 
reason to believe the veteran's pain is secondary to the 
injury sustained while on active duty.  Additionally, in his 
March 2006 statement, Dr. R. G. opined that it is reasonable 
and logical to conclude that her original injury in 1977 was 
the seminal cause of her current condition.  He further 
stated that the subsequent deterioration and worsening of her 
condition may be attributable to not only the long standing 
course of her affliction, but also from the synergistic 
effects of insufficient treatment.  However, the Board notes 
that neither of these physicians provides a rationale for 
their conclusion beyond the medical history of symptomology 
and treatment provided by the veteran.  

In Kowalski v. Nicholson, the Court, citing its earlier 
decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or that have 
been contradicted by other facts in the record.  19 Vet. App. 
171, 179 (2005).  However, the Court declared that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id; see also, Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006) (holding that the Board erred in failing to assess the 
veteran's credibility in reporting the statements to the 
medical examiner).   

In the present case, Dr. R. P. supports his opinion by citing 
the veteran's history as recorded in her charts and states 
that the veteran sustained an injury when a large heavy board 
came loose from the wall and hit her causing her to fall and 
lose consciousness.  He also states that, after the initial 
treatment, the veteran made multiple visits to sick call with 
complaints of pain in her neck and her back.
Dr. R.G. states that since her in-service injury, the veteran 
has had a long and chronic history of right lower extremity 
sciatica and parasthesias, along with chronic cervical and 
bilateral shoulder pain with radicular symptoms.  Further, he 
states that over the years the veteran's symptoms have waxed 
and waned, although the overall course has been one of 
general worsening.  

However, the Board observes that the veteran's service 
medical records are negative for multiple visits to sick call 
for neck and back pain.  In fact, the only records referring 
to back or neck pain in service subsequent to the initial 
injury are dated in July 1978, after a fall from bicycle, 
February 1986, March 1986, and December 1986.  Additionally, 
the evidence does not show that her history of treatment for 
her cervical and bilateral shoulder pain with radicular 
symptoms or her right lower extremity sciatica has been since 
her in-service injury.  Therefore, the Board concludes that 
any history given by the veteran of continuous complaint and 
treatment for back and neck pain as a result of the June 1977 
injury is not credible.  As a result, any opinion based 
solely on the description by the veteran of continuous 
complaint and treatment for residuals of that injury is not 
competent.  Therefore, the Board is not bound to accept the 
opinions of Dr. R. P and Dr. R. G.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann, supra; Reonal, supra; and Guimond v. 
Brown, 6 Vet. App. 69 (1993); Pond v. West, 12 Vet. App. 341 
(1999).  

Further, the September 2006 VA examiner stated that he could 
not resolve the issue of whether the veteran's current 
diagnoses of degenerative arthritis of the cervical and 
lumbar spine with radicular symptoms of the upper and lower 
extremities are related to any in-service injury or disease 
without resort to mere speculation.  Under VA regulations and 
Court decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  As a result, the Board concludes 
that there is no competent and probative evidence of a nexus 
between the veteran's current back disorders and her military 
service. 

Thus, the only evidence supporting the veteran's contention 
that her back disorders are the result of her active service 
are her own statements, and the lay statements of friends and 
family.  As before, although laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable, evidence of diagnosis and causation can only be 
provided by those with specialized training, knowledge, or 
experience.  Layno, supra; Jones, supra; Espiritu, supra.  
Thus, the Board concludes that there is no competent and 
probative evidence of a causal nexus between the veteran's 
degenerative arthritis of the cervical and lumbar spine with 
radicular symptoms of the upper and lower extremities and her 
service.  Therefore, she is not entitled to service 
connection on a direct basis, and her claim must be denied.
 
B. Tingling in the bilateral shoulders, neck, and right leg 

The veteran contends that the back disorders she developed as 
a result of injury to her spinal cord when a chain of command 
sign fell on her head while in service have resulted in 
radicular symptoms of the bilateral shoulders, neck and right 
lower extremity.  Therefore, she contends that secondary 
service connection is warranted for these shoulder, neck, and 
leg radicular disorders.

Medical records show that the veteran has current diagnoses 
of radicular symptoms of her upper extremities and right 
lower extremity associated with her degenerative arthritis of 
the cervical and lumbar spine.  However, as the Board has 
determined that the veteran has no spinal cord injury, and 
her current back disorders are not service-connected, there 
can be no service connection of her radicular symptoms on a 
secondary basis.  38 C.F.R. § 3.310.

Further, as there is no competent and probative evidence of a 
relationship between her radicular symptoms of the bilateral 
shoulders, neck, and right leg and her military service of 
record, service connection on a direct basis is also not 
warranted.    
C. Right ankle sprain

The veteran contends that she has right ankle pain constantly 
as a result of right ankle injuries sustained in service.  
Therefore, she contends that service connection for right 
ankle sprain is warranted. 

The veteran's service medical records note treatment for 
ankle swelling in November 1978 after an injury getting out 
of a car.  Ice and elevation were prescribed initially, and a 
few days later the veteran was given a posterior splint.  X-
rays were negative.  Follow-up revealed that the foot was 
less swollen and the veteran was better.  January 1985 
records show the veteran had right ankle pain for two weeks 
after she twisted her ankle while walking.  Symptoms included 
tenderness on palpation without edema, ecchymosis, erythema, 
or crepitus.  The diagnosis was ankle strain/sprain.  March 
1986 service medical records again show treatment for right 
foot pain, possibly the result of poor footwear, or with 
neurogenic causes.  

The report from the veteran's September 2006 VA examination 
shows a diagnosis of chronic right ankle pain of unknown 
etiology.  No other evidence, medical or lay, suggests that 
the veteran complained of symptomology related to a right 
ankle sprain or was evaluated for right ankle sprain post-
service, prior to the September 2006 examination, almost 20 
years after her discharge from service.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Mense, supra;  
Maxson, supra; Forshey, supra. 

First, the Board observes that the veteran has no diagnosis 
referable to her right ankle other than pain.  Pain alone is 
not a disability and without a diagnosed or identifiable 
underlying malady or condition, cannot be service-connected.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Additionally, the September 2006 VA examiner stated that she 
could not resolve the issue of whether the veteran's current 
right ankle problem is etiologically related to the veteran's 
service without resort to speculation.  No other medical 
opinions of record address the veteran's ankle disorder.  As 
noted above, speculation may not be the basis of service 
connection.  See 38 C.F.R. § 3.102 (2007); see also Davis, 
supra; Bostain, supra; Beausoleil, supra; Perman, supra. 

Therefore, there is no competent medical evidence relating 
the veteran's current right ankle pain to her active duty 
military service.  The Board has considered the veteran's own 
statements regarding her claimed in-service etiology of her 
current right ankle disorder.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to speak to the 
questions of diagnosis and causation.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   Without competent evidence of a 
causal nexus between the veteran's right ankle disorder and 
her military service, service connection must be denied.

D. Other considerations

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, in the present case, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a spinal cord injury 
and right ankle sprain and secondary service connection for 
tingling in the bilateral shoulders and neck and tingling in 
the right lower extremity, and back disorder.  As such, that 
doctrine is not applicable in the instant appeal, and her 
claims must be denied.  38 U.S.C.A. § 5107. 






ORDER

Entitlement to service connection for spinal cord injury is 
denied.

Entitlement to service connection for tingling in bilateral 
shoulders and neck, claimed as secondary to spinal cord 
injury is denied.

Entitlement to service connection for tingling in the right 
leg, claimed as secondary to spinal cord injury is denied.

Entitlement to service connection for right ankle sprain is 
denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


